EXHIBIT 10.1

EMPLOYMENT AGREEMENT

          THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into
as of July 11, 2002 (the “Effective Date”), by and between BRE PROPERTIES, INC.,
a Delaware corporation (the “Company”), and CONSTANCE B. MOORE (the
“Executive”).

BACKGROUND

          WHEREAS, the Company desires to employ Executive, and Executive
desires to be employed by the Company, on the terms and subject to the
conditions of this Agreement.

          NOW, THEREFORE, in consideration of the covenants, duties, terms, and
conditions set forth in this Agreement, the parties agree as follows:

          1.     Term.  The term of this Agreement is from September 1, 2002 to
August 31, 2005, unless earlier terminated pursuant to Section 7 (the “Term”). 
Executive shall commence the rendering of services under this Agreement as of
September 1, 2002 (the “Start Date”).  This Agreement shall automatically be
extended from year to year for one-year terms beginning on August 31, 2005,
provided that (a) the Company or the Executive does not give notice of
termination to the other party, as described in Section 14.1 below, at least 75
days prior to the end of the then-current term; (b) the Agreement has not been
terminated pursuant to Section 7 below; or (c) the parties have not entered into
a new agreement with respect to the subject matter hereof.

          2.     Duties.  Executive shall be employed by the Company as its
Executive Vice-President – Chief Operating Officer.  Executive shall be under
the direction and supervision of the Company’s Chief Executive Officer (“CEO”)
and its Board of Directors (the “Board”).  Executive shall devote her full
business time and best efforts to the Company, with her powers and duties to be
determined by the CEO.  Executive shall not, except for incidental management of
her personal financial affairs, engage in any other business, nor shall she
serve in any position with any other corporation or entity (including, without
limitation, as a member of such entity’s Board of Directors), without the prior
written consent of the Board; provided, however, that Executive shall be
permitted to continue her service as a member of the Advisory Board of Studio27
Inc.  The Company agrees to nominate Executive for election to the Board as a
member of the management slate at each annual meeting of stockholders during her
employment hereunder.

          3.     Compensation.  During the Term, Executive shall be entitled to
receive compensation in accordance with this  Section 3.

1



--------------------------------------------------------------------------------

                    3.1     Base Salary.  Executive shall receive an annual base
salary (“Base Salary”) of $300,000 commencing on her first day of work.  The
Board, in its discretion, may review the Base Salary annually beginning with the
calendar year 2004 and adjust the Base Salary based on relevant circumstances. 
The Base Salary shall be payable by the Company to the Executive in equal
installments on the dates payments of salary are regularly made by the Company
to its executive employees.

                    3.2     Annual Performance Bonus.  Executive shall be
eligible to receive an annual incentive bonus (the “Annual Bonus”) targeted at
100% of Base Salary for each fiscal year of the Company during the Term except
that the initial Annual Bonus shall be computed on a pro rata basis for fiscal
year 2002.  The amount of the Annual Bonus shall be based on the achievement of
predefined operating, performance or other criteria established by the CEO or by
the Board (the “Annual Criteria”).  It is anticipated that, for any given year,
the amount of the Annual Bonus could range from 0% of Base Salary (in the event
of a failure to achieve the Annual Criteria), to 100% of Base Salary (in the
event of achievement of the Annual Criteria), to between 100% and 150% of Base
Salary (in the event the Annual Criteria are exceeded).  Except as otherwise
specified in this Agreement, Executive shall earn the Annual Bonus only at the
end of each of the Company’s fiscal years during the Term.  The Annual Bonus, if
earned, shall be paid within 90 days after the end of each fiscal year.

                    3.3     Initial Incentive Awards.

                              (a)     Stock Options.  On the Effective Date of
this Agreement and subject to Executive commencing work, pursuant to the 1999
BRE Stock Incentive Plan, the Company shall grant Executive a stock option to
purchase 125,000 shares of the Company’s Common Stock (“Common Stock”) at an
exercise price equal to the Market Value on the date of this Agreement which
shall vest in equal annual share installments over five years (the “Options”)
and the Options shall be evidenced by a stock option agreement containing the
terms and provisions of such Options (including, without limitation, term and
termination provisions) together with such other terms and conditions as the
Company may reasonably require to assure compliance with applicable law and
stock exchange requirements.

                              (b)     Stock Loan.  The Company shall also make a
full recourse, five-year loan to Executive in an amount equal to the aggregate
price for 15,000 shares of Common Stock at Market Value on the Effective Date of
this Agreement (the “Stock Loan”).  The Stock Loan shall

2



--------------------------------------------------------------------------------


be made pursuant to a loan agreement between Company and Executive in the
standard Company form (the “Loan and Stock Pledge Agreement” in the form of
Exhibit A), under which the shares so acquired (and any securities resulting
from ownership of such shares) shall be pledged by Executive to the Company as
collateral for amounts payable under the Loan and Stock Pledge Agreement. 
Executive shall also receive from the Company a long term bonus arrangement in
substantially the form of Exhibit B (the “Bonus Arrangement”) providing for a
maximum bonus after five years in an amount equal to the principal amount of the
loan described in the Loan and Stock Pledge Agreement.

                    3.4     Future Long-Term Incentive Awards.  Beginning with
the year commencing on January 1, 2003, and continuing w ith each subsequent
fiscal year during the Term, Executive shall be eligible to receive additional
long-term incentive awards at the discretion of the Board.  It is contemplated
that such awards will take into account financial, operating, and other results
achieved during the preceding fiscal year as well as future long-term
performance goals.  Such awards may be in the form of options, restricted
shares, SARs, stock sales, stock grants, forgivable loans, long-term bonus
arrangements, or any other form of long-term compensation, as determined by the
Board.  However, regardless of form, it is contemplated that the annual awards
to Executive will provide Executive with the opportunity to receive, assuming
achievement of all applicable performance goals, the financial equivalent of
(i) a forgivable performance-based five-year loan to purchase 10,000 shares of
Common Stock (with interest payable quarterly), and (ii) options to purchase
75,000 shares of Common Stock at Market Value on the date of award; provided,
however, that with respect to the award for both stock options and the
forgiveable performance based stock loan anticipated to be granted on or about
January 31, 2003, any such award shall be prorated to reflect Executive’s
partial year of service in 2002.

          4.     Benefits.    During the Term, Executive shall be entitled to
receive such other benefits and to participate in such benefit plans as are
generally provided by the Company to its executive employees, including, without
limitation, parking and profit sharing and insurance plans.  Executive shall be
entitled to four weeks vacation for each calendar year.

          5.     Expenses.  The Company shall pay or reimburse Executive for all
reasonable travel and other expenses incurred by Executive in performing her
duties under this Agreement in accordance with Company policy.  In addition,
Executive shall be reimbursed by the Company

3



--------------------------------------------------------------------------------


(upon presentation and approval of appropriate documentation) for reasonable
out-of-pocket expenses related to relocating to the San Francisco Bay Area for
moving expenses for household goods, travel for Executive and family to the San
Francisco Bay Area, trips for locating housing, and a temporary housing
allowance not to exceed $6,000 per month for a period of up to six months.

          6.     Restricted Stock.  If at any time prior to December 31, 2002,
Executive purchases Common Stock either directly from the Company or from third
parties (other than Common Stock to be purchased by Executive pursuant to the
provisions of Section 3.3 or 3.4 of this Agreement), Executive shall be awarded
restricted stock from the Company, in the ratio of 1 share for each 10 shares of
Common Stock purchased (provided, that, the Company’s obligations under this
Section 6 shall not apply to any purchases of Common Stock with a dollar value
in excess of $500,000), pursuant to the Company’s 1999 BRE Stock Incentive Plan
(the “1999 Plan”) and a Restricted Stock Purchase Agreement that will provide
for three years cliff vesting with respect to the award and require Executive to
covenant not to sell any of the purchased Common Stock for a period of three
years from purchase.  In the event of a violation of this covenant, Executive
will forfeit restricted stock granted hereunder in the same proportion as the
shares transferred in violation of the covenant bear to the total number of
shares of Common Stock purchased on which the award of restricted shares was
based.

          7.     Termination of Employment.

                   7.1     Termination Due to Death or Disability; Voluntary
Termination.  If at any time during the Term, Executive shall die, suffer any
Disability (as defined below), or voluntarily terminate her employment by the
Company (including a non-renewal of this Agreement as the result of Executive
providing Company with notice of non-renewal pursuant to Section 1 of this
Agreement), then, in any such event, her employment under this Agreement shall
automatically terminate on the date of death, upon any Disability, or the date
of voluntary termination, as the case may be.  As used herein, the term
“Disability” shall mean the inability of Executive to perform her duties because
of physical or mental illness or incapacity as determined by the Board.

                   7.2     Termination by the Company for Good Cause.  During
the term, the Company may terminate this Agreement and Executive’s employment at
any time for Good Cause.  In such event, this Agreement shall terminate on such
date as shall be specified in writing by the

4



--------------------------------------------------------------------------------


Company.  As used herein, the term “Good Cause” shall mean (i) any act or
omission of gross negligence, willful misconduct, dishonesty, or fraud by
Executive in the performance of her duties hereunder or in material violation of
the Company’s employment policies and practices, (ii) the failure or refusal of
Executive to perform the duties or to render the services assigned to her from
time to time by the CEO or the Board, (iii) the charging or indictment of
Executive in connection with a felony or any misdemeanor involving dishonesty or
moral turpitude, or (iv) the material breach by Executive of this Agreement or
the breach of Executive’s fiduciary duty or duty of trust to the Company as
reasonably determined by the Company.

                   7.3     Termination by the Company Other Than for Good
Cause.  During the term, the Company may terminate this Agreement and
Executive’s employment for any reason other than for Good Cause.   A non-renewal
of this Agreement resulting from Company providing Executive with notice of
non-renewal pursuant to Section 1 of this Agreement shall be deemed a
termination other than for Good Cause.   In such event, this Agreement shall
terminate on the 30th day following written notice of such termination by the
Company.

          8.     Compensation upon Termination.

                   8.1     Termination Other Than in Connection With a Change in
Control.

                              (a)     In the event of termination of Executive’s
employment pursuant to Section 7.1 or 7.2, the Company shall not be obligated,
from and after the date of termination, to provide to Executive, and Executive
shall not be entitled to receive from the Company, any compensation (including
any payments of Base Salary, Annual Bonus, or other awards) or other benefits;
except that if termination pursuant to Section 7.1 is due to death or
Disability, Executive or her estate shall receive, within 90 days after the
close of the fiscal year in which the death or Disability occurred, a lump-sum
payment equal to the estimated Annual Bonus that the Executive would have earned
for the fiscal year in question (based on actual performance relative to MBO
Criteria for the fiscal year and Executive’s contribution up to the date of
death or Disability), calculated on a pro-rated basis to the date of
termination.  In the case of any termination of employment pursuant to Sections
7.1, 7.2, or as a result of non-renewal of the Initial Term or any renewal term,
the outstanding balance under the Loan and Stock Pledge Agreement, and any other
similar agreements Executive and the Company enter into pursuant to Section 3.4
(collectively the “Stock Loan Agreements”), and all accrued interest, shall be
due and payable in full 15 days following the termination date.   In the case of
termination based upon death or Disability, the

5



--------------------------------------------------------------------------------


amount of any Bonus Arrangement shall be earned in such amount as determined by
the Pro Rata Calculation (in which case, the Company may delay the due date to
complete the Pro Rata Calculation).  For the purpose of this Agreement, “Pro
Rata Calculation” shall mean a pro rata application of Sections 2.1, 2.2, and
2.3 of each of the Bonus Arrangements as described in Exhibit B to this
Agreement, taking into consideration the number of full months worked and the
Company’s performance data through the last quarter having ended 45 days or more
prior to the termination date, not withstanding the fact that such sections of
the Bonus Arrangements may not provide for such pro rata application. 

                              (b)     In the event of termination of Executive’s
employment pursuant to Section 7.3, the Company shall provide Executive with the
following compensation within fifteen (15) days after the Company’s receipt of
the release of Executive described in Section 8.1(c) below:

                                        (i)     Executive shall be entitled to
receive a lump-sum payment from the Company equal to (a) two hundred percent of
her then Base Salary if termination occurs prior to Executive’s first Annual
Bonus being determined with respect to a full year of employment pursuant to
Section 3.2; (b) her then Base Salary plus the amount of the Annual Performance
Bonus awarded in the immediately preceding year if termination occurs subsequent
to the determination of the Annual Performance Bonus for her first full year and
prior to the determination for the second full year; or (c) for any subsequent
termination, her then Base Salary plus the average of the Annual Performance
Bonus awarded in the prior two years;

                                        (ii)     the amount payable under each
Loan and Stock Pledge Agreement shall be due and payable within fifteen (15)
days after such termination; and

                                        (iii)     Executive shall be entitled to
receive payment under the Bonus Arrangement in such amount as determined by the
Pro Rata Calculation.

                              (c)      Executive’s right to receive any of the
payments or other compensation (including, without limitation, loan forgiveness)
to be made to Executive pursuant to this Section 8.1 shall be contingent on
Executive providing  the Company a full and complete release of all known and
unknown claims against the Company and its representatives.

6



--------------------------------------------------------------------------------


                   8.2     Termination Following a Change in Control.  The
following provisions shall apply in lieu of Section 8.1 if, and only if, the
termination of Executive’s employment occurs within 12 months following a Change
in Control (as defined in Section 8.2(d)):

                              (a)     In the event of termination of Executive’s
employment pursuant to Section 7.1 due to death or disability, or pursuant to
Section 7.2, the provisions of Section 8.1(a) apply.

                              (b)     In the event of termination of Executive’s
employment pursuant to Section 7.1 due to voluntary termination by Executive
without Good Reason (as defined below), the provisions of Section 8.1(a) shall
apply except that, provided that Executive gives the Company not less than
ninety (90) days prior written notice of such voluntary termination and uses her
reasonable efforts to assist the Company with the necessary transition during
the period between the notice of termination and the termination itself, the
Company shall pay Executive within 15 days after the Company’s receipt from
Executive of the release described in Section 8.2(f) below:  a lump-sum payment
from the Company equal to:  (x) two hundred percent (200%) of her then Base
Salary if termination occurs prior to Executive’s first Annual Bonus being
determined pursuant to Section 3.2 with respect to a full year of employment;
(y) her then Base Salary plus the amount of the Annual Performance Bonus awarded
in the immediately preceding year if termination occurs subsequent to the
determination of the Annual Performance Bonus for her first full year and prior
to the determination for the second full year; or (z) for any subsequent
termination, her then Base Salary plus the average of the Annual Performance
Bonus awarded in the prior two years.  As used herein, the term “Good Reason”
means (i) a material reduction in Executive’s duties, responsibilities, or
authority, or (ii) the Company’s relocation of the Executive, without the
Executive’s consent, to a location outside of the San Francisco metropolitan
area.

                              (c)     In the event of termination of Executive’s
employment pursuant to Section 7.1 due to voluntary termination by Executive
with Good Reason, or pursuant to Section 7.3,  the Company shall provide
Executive with the following compensation within 15 days after the Company’s
receipt from Executive of the release described in Section 8.2(f) below:

                                          (i)     Executive shall be entitled to
receive a lump-sum payment from the Company equal to:  (x) four hundred percent
(400%) of her then Base Salary if termination occurs prior to Executive’s first
Annual Bonus being determined with respect to her first full year of employment
pursuant to Section 3.2; (y) two times her then Base Salary plus two times the
amount

7



--------------------------------------------------------------------------------


of the Annual Performance Bonus awarded in the immediately preceding year if
termination occurs subsequent to the determination of the Annual Performance
Bonus for her first full year and prior to the determination for the second full
year; or (z) for any subsequent termination, two times her then Base Salary plus
the sum of the Annual Performance Bonus awarded in the prior two years;

                                          (ii)     all restrictions (except
applicable federal and state securities law) on any shares of Common Stock
awarded to Employee under Section 3 would be eliminated and such shares would
fully vest in Executive;

                                          (iii)    any unvested stock options
(including the Options) held by Executive at the date of termination, would vest
and become fully exercisable for a period of three months from the date of
termination;

                                          (iv)     the amount payable under each
Loan and Stock Pledge Agreement shall be due and payable within fifteen (15)
days of termination; and

                                          (v)      Executive shall be entitled
to receive payment under the Bonus Arrangement in such amount as determined by
the Pro Rata Calculation.

                              (d)     As used herein, a “Change in Control”
shall be deemed to have occurred when any of the following events occur:

                                          (i)       any “person” (as such term
is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”), as in effect on the date hereof, (a “Person”)) acquiring
“beneficial ownership” (as defined in Rule 13D-3 under the Exchange Act), of
securities of the Company representing 50% or more of the combined voting power
of the Company’s then outstanding securities; or

                                          (ii)      a change in the Board that
is the result of a proxy solicitation(s) or other action(s) to influence voting
at a shareholders’ meeting of the Company (other than by voting one’s own stock)
by a Person or group of Persons who has Beneficial Ownership of 5% or more of
the combined voting power of the securities of the Company and which causes the
Continuing Directors (as defined below) to cease to constitute a majority of the
Board; provided, however, that neither of the events described in (i) or (ii) of
this Section 8.2(d) shall be deemed to be a Change in Control if the event(s) or
election(s) causing such change shall have been approved specifically for
purposes of this Agreement by the affirmative vote of at least a majority of the
members of the Continuing Directors.  For these purposes, a “Continuing

8



--------------------------------------------------------------------------------


Director” shall mean a member of the Board (i) who is a member of the Board on
the date of this Agreement, or (ii) who subsequently becomes a member of the
Board and who either (x) is appointed or recommended for election with the
affirmative vote of a majority of the Directors then in office who are Directors
on the date hereof, or (y) is appointed or recommended for election with the
affirmative vote of a majority of the Directors then in office who are described
in clauses (i) and (ii) (including clause (ii)(y)), as applicable.

                              (e)      Notwithstanding anything to the contrary
in this Section 8.2, if any of the payments or other compensation to be made to
Executive pursuant to this Section 8.2 are determined to be “parachute payments”
as defined in Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), then the amount of such payments or other compensation shall be reduced
to the largest amount which would not constitute “parachute payments” as so
defined.

                              (f)      Executive’s right to receive any of the
payments or other compensation (including, without limitation, loan forgiveness)
to be made to Executive pursuant to this Section 8.2 shall be contingent on
Executive providing  the Company a full and complete release of all known and
unknown claims against the Company and its representatives.

          9.     Confidentiality and Non-Solicitation.  It is specifically
understood and agreed that some of the Company’s business activities are secret
in nature and constitute trade secrets, or are otherwise confidential and/or
proprietary in nature, including but not limited to the Company’s “know-how,”
methods of business and operations, and property and financial analyses and
reports (all such information, “Proprietary Information”).  All of the Company’s
Proprietary Information is and shall be the sole property of the Company for its
own exclusive use and benefit, and Executive agrees that upon termination of her
employment for any reason whatsoever, she shall return to the Company all
Proprietary Information in her possession or under her control.  Executive
further agrees that she shall hold all of the Company’s Proprietary Information
in strictest confidence and shall not at any time, either during or after her
employment by the Company, use or disclose, or permit the use or disclosure of,
the same for her own benefit or for the benefit of others, unless authorized to
do so by the Company’s written consent or by a contract or agreement to which
the Company is a party or by which it is bound.  The provisions of this Section
9 shall perpetually survive the termination of the Agreement, and Executive
shall likewise be bound by all other agreements between her and the Company
relating in any way to the protection of the

9



--------------------------------------------------------------------------------


Company’s Proprietary Information.  For a period of one year following any
termination of this Agreement, Executive shall not recruit, attempt to hire,
direct, assist others in recruiting or hiring, or encourage any employee of the
Company to terminate his or her employment with the Company or to accept
employment with any subsequent employer or business with whom Executive is
affiliated in any way.

          10.     Arbitration.  If a dispute arises between Company and
Executive concerning this Agreement, or in any way relating to Executive’s
employment by the Company and/or the termination thereof, the disputed matter
shall first be submitted to mandatory mediation, such mediation to be conducted
in the City of San Francisco pursuant to the then-current rules of the Judicial
Arbitration and Mediation Services (“JAMS”) by a mediator affiliated with JAMS,
or by such other mediator as is mutually agreeable to the parties.  If the
mediation does not successfully resolve such dispute, then the dispute shall be
submitted to mandatory, final, and binding arbitration in the City of San
Francisco, California in accordance with the employment arbitration rules of the
American Arbitration Association (“AAA Rules”).  Any judgment upon the award
rendered by the arbitrators may be entered in any court having jurisdiction
thereof.  The arbitrators shall have the authority to grant any equitable and
legal remedies that would be available in any judicial proceeding instituted to
resolve the disputed matter.  The arbitrators shall apply the law of the State
of California in making any determination hereunder.  Notwithstanding anything
to the contrary which may now or hereafter be contained in the AAA Rules, the
parties agree any such arbitration shall be conducted before a panel of three
arbitrators, who shall be compensated for their services at a rate to be
determined by the American Arbitration Association in the event the parties are
not able to agree upon their rate of compensation.  Each party shall have the
right to appoint one arbitrator (to be appointed within twenty days of the
notice of a dispute to be resolved by arbitration hereunder), and the two
arbitrators so chosen shall mutually agree upon the selection of the third,
impartial arbitrator.  The majority decision of the arbitrators will be final
and conclusive upon the parties hereto.  The parties hereby acknowledge and
agree that final and binding arbitration shall be the sole and exclusive means
of resolving any such dispute, that they waive all rights to a civil court
action, and that the dispute shall be fully and finally resolved by the
arbitrators and shall not be resolved by a jury or a court. 

10



--------------------------------------------------------------------------------


          11.     Taxes; Withholdings.  All compensation payable by the Company
to the Executive under this Agreement which is or may become subject to
withholding under the Code or other pertinent provisions of laws or regulation
shall be reduced for all applicable income and/or employment taxes required to
be withheld.

          12.     Administration by the Board.  The Board, or its Compensation
Committee as determined by the Board, shall be (i) solely responsible for the
interpretation and administration of this Agreement, and the Stock Loans, and
(ii) entitled to modify this Agreement and the Stock Loans (including, without
limitation, performance criteria and targets) as necessary or appropriate to
achieve the purposes and intents of the same in light of changing or extenuating
circumstances.  All such actions, decisions, and modifications regarding this
Agreement or the Stock Loans made in good faith by the Board, or by its
Compensation Committee, shall be final and binding on Executive.

          13.     Upon Termination of this Agreement.  The Company shall have
the right, without any notice to the Executive, to offset any amounts payable to
the Company under any of the Stock Loans against any amount payable to the
Executive pursuant to this Agreement.

          14.     Miscellaneous.

                    14.1     Written notices required by this Agreement shall be
sent to Company or Executive by certified mail, with a return receipt requested,
to Company’s registered address and to Executive’s last shown address on
Company’s records, respectively.  Such notice shall be deemed to be delivered
two days after mailing.

:

If to Company

BRE Properties, Inc.

 

 

 

Forty Four Montgomery Street, Suite 3600

 

 

 

San Francisco, CA  94104-4809

 

 

 

Attn:  Frank McDowell

 

 

 

 

 

 

With Copy to:

Farella Braun & Martel LLP

 

 

 

235 Montgomery Street, Suite 3000

 

 

 

San Francisco, CA  94104

 

 

 

Attn:  Daniel E. Cohn, Esq.

 

 

 

 

 

 

If to Executive:

Constance B. Moore

 

 

 

82 Sunflower Drive

 

 

 

Santa Fe, NM   87506

 

11



--------------------------------------------------------------------------------


                    14.2     This Agreement contains the full and complete
understanding of the parties and supersede all prior representations, promises,
agreements, and warranties, whether oral or written.

                    14.3     This Agreement shall be governed by and interpreted
according to the laws of the State of California.

                    14.4     With respect to the Company, this Agreement shall
inure to the benefit of and be binding upon any successors or assigns of
Company.  With respect to Executive, this Agreement shall not be assignable but
shall inure to the benefit of estate of Executive or her legal successor upon
death or disability.

                    14.5     The captions of the various sections of this
Agreement are inserted only for convenience and shall not be considered in
construing this Agreement.

                    14.6     This Agreement can be modified, amended, or any of
its terms waived only by a writing signed by both parties.

                    14.7     If any provision of this Agreement shall be held
invalid, illegal, or unenforceable, the remaining provisions of the Agreement
shall remain in full force and effect, and the invalid, illegal, or
unenforceable provision shall be limited or eliminated only to the extent
necessary to remove such invalidity, illegality, or unenforceability in
accordance with the applicable law at that time.

                    14.8     Without limiting the provisions of Section 10, if
either party institutes arbitration proceedings pursuant to Section 10 or an
action to enforce the terms of this Agreement, the prevailing party in such
proceeding or action shall be entitled to recover reasonable attorneys’ fees,
costs, and expenses except as otherwise required by law.

                    14.9     No remedy made available to Company by any of the
provisions of this Agreement is intended to be exclusive of any other remedy. 
Each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder as well as those remedies existing at law, in
equity, by statute, or otherwise.

                    14.10   Executive represents that the execution of this
Agreement by Executive will not violate any other agreement to which Executive
is a party.

12



--------------------------------------------------------------------------------


          IN WITNESS WHEREOF, this Agreement has been executed as of the date
specified in the first paragraph.

 

        COMPANY:  BRE PROPERTIES, INC.

 

 

 

        By:

/s/ Frank C. McDowell

 

 

--------------------------------------------------------------------------------

 

        Its:

President and CEO

 

 

--------------------------------------------------------------------------------

 

 

 

 

        EXECUTIVE:  CONSTANCE B. MOORE

 

 

 

        /s/ Constance B. Moore

--------------------------------------------------------------------------------

13